Case 1:16-cv-03311-ELH Document 133-4 Filed 01/27/21 Page 1 of 13
                            Daniel Webster

                                                                    Page 1
                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND
     -------------------------------X
     MARYLAND SHALL ISSUE, INC.,             :
     et al.,                                 :
                                             :   Case No:
                  Plaintiffs                 :   16-cv-3311-MJG
                                             :
                        -vs-                 :   Pages 1 - 337
                                             :
     LAWRENCE HOGAN, in his                  :
     capacity of Governor of                 :
     Maryland, et al.,                       :
                                             :
                  Defendants                 :
     -------------------------------X




                 Deposition of Daniel Webster, Ph.D.
                            Washington, D.C.
                       Wednesday, June 13, 2018




     Reported by:      Kathleen M. Vaglica, RPR, RMR
     Job No:     409352


                          MAGNA LEGAL SERVICES                  EXHIBIT
                             (866) 624-6221                        3
Case 1:16-cv-03311-ELH Document 133-4 Filed 01/27/21 Page 2 of 13
                            Daniel Webster

                                                                    Page 44
 1          A.    No, they are not the same.          So no, none of

 2   those states are exactly like Maryland.             So one

 3   similarity between Connecticut and Maryland is that

 4   they both require, they both require safety training

 5   before you can get it.         They both require

 6   fingerprinting.       They both require, in addition to

 7   having a valid permit or license, that at a point of

 8   sale there is still an initial background check

 9   done.

10                Those are the things that I can recall

11   right now that are similar between Connecticut

12   and -- the issuance is different in that Connecticut

13   you go directly to the law enforcement agency as

14   opposed to Maryland.

15          Q.    All right.     And do you know what the

16   requirements for the training in Connecticut are

17   compared to Maryland?

18          A.    They are longer I know.         I know the course

19   requirement is, like, an eight-hour course as

20   opposed to a four-hour course.

21          Q.    They require the basic NRA pistol course

22   or equivalent; correct?
Case 1:16-cv-03311-ELH Document 133-4 Filed 01/27/21 Page 3 of 13
                            Daniel Webster

                                                                    Page 45
 1          A.    I think that's right, yes.

 2          Q.    Do you know the difference between the NRA

 3   basic pistol course and the Maryland training

 4   requirements?

 5          A.    I don't.

 6          Q.    And the fingerprinting requirement in

 7   Connecticut has to be obtained through a law

 8   enforcement agency; correct?          You actually have to

 9   go to --

10          A.    Yes.

11          Q.    -- a law enforcement agency to give your

12   fingerprints unlike Maryland; correct?

13          A.    Yes, mm-hmm.

14          Q.    And Connecticut requires a photo for its

15   permit; correct?

16          A.    Yes.

17          Q.    Now, you didn't mention that as a

18   requirement of Maryland.         Do you know whether or not

19   Maryland requires a photo on its Handgun

20   Qualification License?

21          A.    Well, I don't think they require a photo

22   that's done, you know, when you're applying.               No, I
Case 1:16-cv-03311-ELH Document 133-4 Filed 01/27/21 Page 4 of 13
                            Daniel Webster

                                                                    Page 55
 1   requirement include Connecticut, Hawaii, Iowa,

 2   Massachusetts, Michigan, again, with the caveat that

 3   I already mentioned, New Jersey, New York, and

 4   District of Columbia.

 5          Q.    And you've done some study on the PTP law

 6   in Missouri; correct?

 7          A.    Yes.

 8          Q.    And that was repealed some years ago; am I

 9   correct?

10          A.    Yes.    Effective August 28, 2007.

11          Q.    And that's never been reinstated in

12   Missouri?

13          A.    That's correct.

14          Q.    And what did it require in terms of the

15   elements of training?         Was training required in

16   Missouri under the old PTP law there?

17          A.    I don't believe it was.

18          Q.    And was fingerprinting required?

19          A.    No.

20          Q.    But they -- the individuals obtaining

21   their PTP in Missouri under the old law did have to

22   appear at a law enforcement agency; correct?
Case 1:16-cv-03311-ELH Document 133-4 Filed 01/27/21 Page 5 of 13
                            Daniel Webster

                                                                    Page 56
 1           A.   Yes, they did.      Yes.

 2           Q.   And so a critical difference between

 3   Maryland and Missouri is that Maryland requires

 4   training and fingerprinting, which Missouri did not?

 5           A.   Yes.

 6           Q.   But Missouri required in-person appearance

 7   at a law enforcement agency, which Maryland does

 8   not; is that correct?

 9           A.   That's correct.

10          Q.    And Connecticut requires training like

11   Maryland, but much more training; correct?

12          A.    Well, in terms of hours, double the hours,

13   yeah.

14          Q.    And maybe not any live fire at all?

15          A.    Yeah, I don't remember for Connecticut.

16          Q.    And Connecticut requires a photo ID, but

17   Maryland doesn't; correct?

18          A.    Correct.

19          Q.    And Connecticut requires that the permit

20   application be submitted in person at a law

21   enforcement agency, and Maryland does not; correct?

22          A.    Correct.
Case 1:16-cv-03311-ELH Document 133-4 Filed 01/27/21 Page 6 of 13
                            Daniel Webster

                                                                    Page 179
 1   going to purchase a handgun, you needed to get a

 2   permit.     And that was always step one.          I think

 3   that's the most important.

 4          Q.    And that was a permit that you had to

 5   apply directly to a law enforcement agency in

 6   Missouri to get; correct?

 7          A.    Yes.

 8          Q.    Unlike Maryland?

 9                MR. SCOTT:     Objection.

10                THE WITNESS:      Correct.

11   BY MR. SWEENEY:

12          Q.    And Missouri didn't require fingerprinting

13   like Maryland requires fingerprinting, did it?

14          A.    That's right.

15          Q.    And it didn't require training either;

16   correct?

17          A.    That's correct.

18          Q.    So, if we're looking for a common

19   denominator, there's only one common denominator

20   between the Missouri PTP law and the HQL, and that's

21   the requirement of a permit in order to purchase; am

22   I correct?
Case 1:16-cv-03311-ELH Document 133-4 Filed 01/27/21 Page 7 of 13
                            Daniel Webster

                                                                    Page 180
 1           A.   Yes.

 2           Q.   Do any of the components of the Firearms

 3   Safety Act, other than the HQL, not have any effect

 4   on firearms violence?

 5           A.   I have to go through all of these

 6   provisions.

 7           Q.   Just the ones you talked about.           Would

 8   they not have any effect at all or do you think

 9   they'd have some effect on preventing firearms?

10          A.    I think some effects.        Some of them would

11   be more gradual than others.          So, for example, like

12   an enhanced regulatory capacity for State Police

13   with respect to licensed gun dealers, it may be that

14   is a more gradual effect as compliance increases and

15   the degree to which the State Police demonstrate

16   that there are consequences to not following the

17   laws.

18                So that is sort of a question mark of how

19   quickly that might impact laws.           The data we have

20   about licensing suggests that, when you have a new

21   law, there's generally some impact that grows a

22   little bit over time, but that's my own opinion is
Case 1:16-cv-03311-ELH Document 133-4 Filed 01/27/21 Page 8 of 13
                            Daniel Webster

                                                                    Page 184
 1   by Collins and colleagues this year they found

 2   that -- and I can pull it up probably quickly here

 3   or it's actually in my report.           Anyway, they made

 4   distinctions between fingerprinting, discretionary

 5   permitting, so there's only three states that allow

 6   some discretion meaning, even if you don't meet a

 7   disqualifier, if something is, there's a red flag,

 8   so to speak, in someone's record, they can use

 9   discretion to deny.        That's the most restrictive

10   form of licensing with fingerprinting and then all

11   other licensing.

12                And, basically, there was a dose response

13   kind of effect that the strongest effects were for

14   those that allow discretion.          Second strongest was

15   those that required fingerprinting.

16          Q.    So in your own studies of Missouri and

17   Connecticut and Maryland under PTP laws, have you

18   been able to identify any, a special value to

19   fingerprinting as opposed to the other elements of

20   the PTP law in effect in a particular jurisdiction?

21          A.    Not with those three separate studies I

22   can't say that we have.         Basically, what we've done,
Case 1:16-cv-03311-ELH Document 133-4 Filed 01/27/21 Page 9 of 13
                            Daniel Webster

                                                                    Page 185
 1   this is what we did in each case is -- well, I'll

 2   take it one by one.        So Missouri we were interested

 3   in understanding what happens when you take a law

 4   away that other research suggests might be important

 5   for preventing diversion of guns for criminal use.

 6                Connecticut we are looking at the impact

 7   of that particular policy and its effect.              One

 8   reason we chose those two policy change times is

 9   that, until the Firearms Safety Act of 2013 in

10   Maryland, those were the two most recent changes

11   that were, could be studied.

12                So now we're, with the Maryland law we're

13   been able to first look at indicators of diversions

14   from crime gun trace data.          We've been able to look

15   at survey data from people involved in underground

16   gun market, and now we've had some early data on

17   homicides from an extended analysis of a paper that

18   we published recently in the Journal of Urban Health

19   looking at the effects of state firearm policies on

20   homicide rates in large urban counties.

21                So what the published study found was an

22   average, aggregated average across all of the
Case 1:16-cv-03311-ELH Document 133-4 Filed 01/27/21 Page 10 of 13
                            Daniel Webster

                                                                 Page 186
 1    policies 14 percent reduction in firearm homicide

 2    rates in that study that covered data from 1981

 3    through 2015.      As I presented in the report, my

 4    report, we were interested to understand what was

 5    going on in Maryland and also understanding probably

 6    at least a third of my time is focused on

 7    understanding what's going on in Baltimore and its

 8    gun violence program and different strategies to

 9    address it.     I've been mostly studying local

10    policing and community prevention programs.

11                 But through my studies and another study

12    published by Steven Morgan at Johns Hopkins it was a

13    very well-known phenomenon that occurred in

14    Baltimore following the death of Freddie Gray, the

15    in-custody death of Freddie Gray that led to broad

16    civil unrest and riots, documented change in

17    policing practices, sort of an underpolicing, a step

18    back by the police department.

19                 So, depending on the statistical model of

20    sort of what was the impact of that civil unrest in

21    the Freddie Gray case, anywhere from 50 percent to

22    100 percent increase in shootings and homicides
Case 1:16-cv-03311-ELH Document 133-4 Filed 01/27/21 Page 11 of 13
                            Daniel Webster

                                                                 Page 187
 1    associated with that change.          So we knew that that

 2    was a huge historical confounder that, when you're

 3    trying to tease apart the effect of the law overall

 4    in Maryland, you had to understand what was going on

 5    in Baltimore.

 6                 So we stratified our estimate of the

 7    effect of this law on gun homicides in the major

 8    urban counties other than Baltimore.            That includes

 9    Baltimore County, Anne Arundel County, Montgomery

10    County, Prince George's County, and we found a large

11    and statistical significant decrease in gun homicide

12    rates in those counties while a 25 percent increase

13    in Baltimore, again, Baltimore influenced by the

14    post-Freddie Gray riot data.

15                 So to me the available data that we have

16    right now suggests that the law is working as

17    intended.     It's preventing the diversions of guns

18    for criminal misuse, and it's leading to fewer

19    homicides with guns.

20                 MR. SWEENEY:     Could you reread my

21    question, Kathleen, if you can find it?

22                 (The reporter read back as requested.)
Case 1:16-cv-03311-ELH Document 133-4 Filed 01/27/21 Page 12 of 13
                            Daniel Webster

                                                                 Page 188
 1    BY MR. SWEENEY:

 2          Q.     And your answer to my question is no, you

 3    have not; correct?

 4          A.     The answer to your question was we studied

 5    each of these laws separately and reported what we

 6    found.     And as we discussed, there are differences

 7    in these laws, one of which is the fingerprint

 8    requirement with respect to difference between

 9    Missouri and Maryland.

10          Q.     And the only thing that Missouri,

11    Maryland, and D.C. have in common, and Connecticut

12    have in common is that they all require a permit to

13    purchase?

14          A.     No.   There are other things that Maryland

15    shares with, certainly with Connecticut.

16          Q.     With respect to the requirements of their

17    permit-to-purchase law, the elements differ in each

18    of those three states, so the only common

19    denominator for the three states is that they all

20    require a permit to purchase?

21                 MR. SCOTT:     Objection.

22                 THE WITNESS:     Maryland and Connecticut
Case 1:16-cv-03311-ELH Document 133-4 Filed 01/27/21 Page 13 of 13
                            Daniel Webster

                                                                 Page 189
 1    both require safety training, and they both require

 2    fingerprints.      So those two things, and they also

 3    require a point of sale background check

 4    requirement.      So they are similar in those three

 5    respects.

 6    BY MR. SWEENEY:

 7          Q.     And Missouri doesn't require those?

 8          A.     That's correct.

 9          Q.     So the three only have in common that the

10    permit to purchase is required; correct?

11                 MR. SCOTT:     Objection.

12                 THE WITNESS:     Among all three, I will

13    agree that what you said is factually correct.

14    BY MR. SWEENEY:

15          Q.     And that Maryland differs from Missouri

16    and Connecticut in that regard because, unlike

17    Missouri and Connecticut, it does not require a

18    direct application to law enforcement in order to

19    obtain that permit; correct?

20                 MR. SCOTT:     Objection.

21                 THE WITNESS:     I'm not sure what to do.

22                 MR. SCOTT:     I'm objecting to the question.
